Citation Nr: 1452734	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2014, the Veteran submitted an application for benefits claiming service connection for prostate cancer on the basis of exposure to Agent Orange; and a private surgical pathology report containing a diagnosis of prostate adenocarcinoma.  The Board does not have jurisdiction of this claim and it is referred to the RO for any appropriate action.    


FINDING OF FACT

Since November 1, 2008, the Veteran is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

From November 1, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  See also Todd v. McDonald, 27 Vet. App. 79, 86 (2014) ("determining entitlement to TDIU requires an individualized assessment").

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The record reflects that the Veteran's service-connected disabilities are comprised of posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling since March 2008; type II diabetes mellitus, evaluated as 40 percent disabling since March 2008; anterior and lateral chest and adjacent chest folliculitis, evaluated as 10 percent disabling since August 1973; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling since February 2009; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling since July 2012; and erectile dysfunction evaluated as zero percent disabling since January 2009.  

Because his service-connected disabilities include at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a).  

The evidence of record includes VA and private treatment records and VA examination reports.  Review of the record indicates that of his service-connected disabilities, the Veteran's PTSD and diabetes mellitus type II and related peripheral neuropathies cause the greatest impact on his ability to secure or follow a substantially gainful occupation.

With respect to the impairment due to the Veteran's PTSD, VA psychiatry treatment records dated between 2009 and January 2012 have assigned the Veteran's PTSD Global Assessment of Functioning (GAF) scores between 40 and 47.  

GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  

A psychiatry assessment of a GAF score of 41 to 50 indicates the psychiatric assessment that are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  The more severe GAF score of 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

At an April 2009 VA PTSD examination the Veteran reported symptoms including nightmares, flash backs, nervousness, and insomnia.  Examination findings included that the Veteran had panic attacks, constant anxiety and depression, and sleep impairment.  The examiner diagnosed PTSD and assigned a GAF score of 40.  The report contains conclusions that the Veteran avoids people, has no friends, and was virtually a recluse.  Also, even though he was employed, he took a low functioning job and then transferred to a location to avoid people at all costs.  

The examiner summarized the effects of the PTSD on the Veteran's occupational and social functioning as resulting in deficiencies in most areas including work, school, family relations, judgment, thinking, and mood. The symptoms required continuous medication and were severe enough to interfere with occupational and social functioning.  The examiner noted that before service the Veteran had been an honor roll student and was aspiring to be a medical doctor, and after service he ended up becoming a mail handler in a minimal functional job. 
 
At a November 2009 VA mental disorders examination the Veteran reported that his PTSD symptoms continued to increase over time, and that he had difficulty sleeping and experienced hallucinatory flashbacks and nightmares related to combat.  He was taking prescribed psychotropic medication and counseling for symptoms.  

The examiner concluded that the Veteran experienced intrusive symptoms including nightmares and flashbacks, culminating in depressed mood and feeling irritable; and that the Veteran avoids social activities, withdraws from others including family, and had hypervigilance, startle response, and difficulty concentrating.  The examiner noted that the Veteran had consistently reported the same symptoms over the past 10 years and his psychiatrist has consistently provided a GAF score of 40 at each meeting.  

The examiner opined that there was some evidence that the symptoms were increasing as the Veteran finds himself alone more than ever since retirement, as there are less opportunities to distract from processing cognitions related to the combat stressors.  The examiner opined that the social impact of the symptoms were significant because the Veteran was isolating himself almost entirely from family members and others.  The examiner assigned a GAF score of 45, based on the serious impairment in the Veteran's social functioning and his experience of flashbacks.

At a July 2012 VA PTSD examination the examiner concluded that the Veteran's occupational and social impairment due to the service-connected PTSD was best summarized as resulting in reduced reliability and productivity.  The examiner found that the PTSD included such symptoms as depressed mood, anxiety, panic attacks, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  At that time the examiner opined that there was no evidence that the PTSD would interfere with the Veteran's ability to obtain or sustain employment, noting a history of long and stable employment, but that the PTSD may limit the Veteran's social ability while working.

With respect to the effects of the Veteran's diabetes-related impairment on employment, the Veteran's service-connected disabilities include peripheral neuropathy of the right and left upper extremities.  During a July 2012 VA examination the Veteran reported having near-constant numbness of all fingers of the right hand, occasional tingling or pains, and mild weakness of his right hand and arm such that he could not carry more than 10 pounds.  

The examiner diagnosed diabetic peripheral neuropathy of both hands, with generally mild incomplete paralysis on each side on testing.  The examiner opined that the diabetic peripheral neuropathy had an impact on the Veteran's ability to work, in that the condition of the hands prevented physically active work involving repetitive griping of heavy hand tools or controls; or lifting of more than 10 pounds; or repetitive fine-motor dexterity activities; but the condition would not preclude some types of sedentary work.  

Notably, though the examiner also diagnosed bilateral neuropathy of both feet as being associated with the Veteran's diabetes, service connection is not in effect for the diabetic peripheral neuropathy of both feet.  The examiner also opined that the Veteran's bilateral foot diabetic neuropathy involved mild decreased vibratory sensation only, and did not prevent active or sedentary employment, which was distinguished from impairments of chronic right radiculopathy.  

None of the examiners at the VA examinations opined that the Veteran was unemployable due to any individual service-connected disability, or as due to a combination of such disabilities.  However, on review of the VA examination and other medical record findings overall and in combination, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to engage in substantially gainful employment due to service-connected disabilities.

In this regard, the July 2012 VA examiner opined that the upper extremities' diabetic peripheral neuropathy had an impact on the Veteran's ability to work, and that the condition of the hands prevented physically active work involving repetitive griping of heavy hand tools or controls; or lifting of more than 10 pounds; or repetitive fine-motor dexterity activities.  This would appear to rule out non-sedentary employment requiring some extent of physical activities.  The examiner opined, however, that the condition would not preclude some types of sedentary work.  

The record also reflects that the severity of the symptomatology of the Veteran's PTSD would significantly impair the Veteran as to his ability to perform such sedentary work employment that would require unimpaired mental/emotional functioning.    Findings at the two mental disorder examinations included that the Veteran isolated himself almost entirely from others including family members.  The assignment of a GAF score of 45 in November 2009 reflects serious impairment in functioning such as being "unable to keep a job".  See DSM-IV.  Earlier VA psychiatry treatment records during the 2000s show assignments of GAF scores of 40, which reflects more severe psychiatric symptoms, productive of major impairment in several areas such as work and being "unable to work".  Id.

Although neither of the VA psychiatric examiners opined that the Veteran was unemployable due to his PTSD, both recorded findings consistent with a finding of unemployability due to PTSD when evaluated in light of the Veteran's other service-connected disabilities.  The record indicates that the Veteran would be unable to perform sedentary requiring unimpaired mental/emotional functioning. 

The Veteran's 2009 application claiming TDIU shows that he had worked for the U.S. Postal Service from 1970 until he retired in November 2008.  He had two years of college and his last type of work he did for the USPS was as a machine operator.  He reported that before retiring he had been losing two weeks per month due to illness.  

The effects of his PTSD reflected in VA treatment records between 2001 and 2010 are consistent with the reported work absences due to illness reported by the Veteran.  During that period before he left the USPS, VA emergency room and other treatment records show treatment for psychiatric symptoms and assignments of GAF scores of 39 and 40.  All of this reflects an increasingly diminished capability for employment due to his PTSD leading up to his retirement; and given his educational background, the employment to great extent constituted only marginal employment.      

As noted previously, the evidence is at least in relative equipoise as to whether the Veteran can engage in substantially gainful employment.  The record indicates that the Veteran was either marginally employed or unemployed as a result of his PTSD and diabetes mellitus II related peripheral neuropathies of the upper extremities.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted from November 1, 2008-the day after the Veteran last had substantially gainful employment.


ORDER

Effective November 1, 2008, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


